Exhibit 10.4.3




    
SECOND AMENDMENT TO
MARRIOTT REWARDS AFFILIATION AGREEMENT
This Second Amendment to Marriott Rewards Affiliation Agreement (this “Second
Amendment”), dated as of November 25, 2019 (“Effective Date”), is by and among
MARRIOTT INTERNATIONAL, INC. (“MII”), a Delaware corporation, MARRIOTT REWARDS,
LLC (“Rewards”, and together with MII, “Marriott”), an Arizona limited liability
company, MARRIOTT VACATIONS WORLDWIDE CORPORATION (“MVWC”), a Delaware
corporation, and MARRIOTT OWNERSHIP RESORTS, INC. (“MORI”, and together with
MVWC, “MVW”), a Delaware corporation. As used in this Agreement, the terms
“Rewards”, “MII”, “Marriott”, “MORI”, “MVWC”, and “MVW” shall mean Rewards, MII,
Marriott, MORI, MVWC, and MVW, as the case may be, and their respective
subsidiaries.


RECITALS
A.MII, Rewards, MVWC and MORI are parties to that certain Marriott Rewards
Affiliation Agreement, dated as of November 17, 2011 and effective as of
November 21, 2011, as amended by that certain First Amendment to Marriott
Rewards Affiliation Agreement dated as of February 26, 2018 (as amended, the
“Rewards Agreement”).
B.    Marriott and MVW desire to amend the Rewards Agreement as set forth
herein.
C.    Capitalized terms used herein that are not otherwise defined shall have
the respective meanings set forth in the Rewards Agreement.


AGREEMENT
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
Section 1.MVW Associates. As of the Effective Date of this Second Amendment,
Section 18(a) of the Rewards Agreement is hereby amended to delete the second
sentence thereof and replace it with the following:
MVW Associate Rewards Members shall be subject to all Program Rules.
Section 2.Counterparts; Authorization of Authority.
(a)This Second Amendment may be executed in a number of identical counterparts,
each of which will be deemed an original for all purposes and all of which,
taken together, will constitute, collectively, one agreement. Delivery of an
executed signature page to this Second Amendment by electronic transmission will
be effective as delivery of a manually signed counterpart of this Second
Amendment.
(b)Each party represents, warrants and covenants that it has and will continue
to have all necessary power and authority to execute and deliver this Second
Amendment.
Section 3.Full Force and Effect
Except to the extent specifically amended, modified or supplemented by this
Second Amendment, the Rewards Agreement remains unchanged and in full force and
effect. From and after the effectiveness of this Second Amendment, each
reference in the Rewards Agreement to “this Agreement,” “hereof”,


1



--------------------------------------------------------------------------------




“hereunder” or words of similar import will be deemed to mean the Rewards
Agreement, as so amended, modified or supplemented by this Second Amendment.
[Signature Page Follows]




2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this Second
Amendment, effective as of the Effective Date.


MARRIOTT INTERNATIONAL, INC.




By:
Name:Timothy Grisius
            Title:Global Real Estate Officer




MARRIOTT REWARDS, LLC




By:
Name:Timothy Grisius
Title:Authorized Signatory
 




MARRIOTT VACATIONS WORLDWIDE CORPORATION




By:
Name:Stephen P. Weisz
Title:President and Chief Executive Officer
 




MARRIOTT OWNERSHIP RESORTS, INC.




By:
Name:Stephen P. Weisz
            Title:President
 





[Second Amendment to Marriott Rewards Affiliation Agreement]

